Exhibit Unaudited Pro Forma Condensed Consolidated Financial Statements of Plantronics, Inc. On October 2, 2009, Plantronics, Inc. (“Plantronics” or “the Company”) and certain of its foreign subsidiaries entered into an Asset Purchase Agreement (the “Agreement”) with Audio Technologies Acquisition, LLC, a Delaware limited liability corporation (“the Purchaser”) an affiliate of Prophet Equity, L.P., a Southlake, Texas based private equity firm, for the sale of certain assets of Altec Lansing, the Audio Entertainment Group (“AEG”) business segment of the Company (the “Transaction”), for a purchase price of $18 million in cash, subject to certain post-closing adjustments.Pursuant to the Agreement, the Purchaser will acquire substantially all the assets associated with the AEG business, includingcustomer and vendor contracts, certain patents and trademarks and other intellectual property, inventory, property, plant and equipment, and the name Altec Lansing.In addition, the Purchaser will assume certain liabilities related to AEG. On December 1, 2009, Plantronics entered into a First Amendment to the Asset Purchase Agreement (the “Amendment”)by and among Altec Lansing, LLC (f/k/a Audio
